Citation Nr: 1122837	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  06-07 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1977 to May 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction has since been returned to the RO in St. Petersburg, Florida.  

By way of background, the Board initially denied the Veteran's claim in a decision issued in December 2009.  The Veteran appealed the Board's denial to the Court of Appeals for Veterans Claims (Court), and the 2009 decision was subsequently vacated pursuant to a October 2010 Order granting the parties' Joint Motion for Remand (Joint Motion).  The claim has now been returned to the Board for compliance with the directives of the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Joint Motion directed the Board to, among other things, "obtain another VA medical examination and nexus opinion to determine whether [the Veteran's] ED is related to the ED symptoms he reported experiencing in service and also ensure that any medical opinion obtained is supported by an adequate rationale."

Given these instructions, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims file the Veteran's VA treatment records from December 2005 to the present.

2.  The Veteran should be scheduled for an appropriate VA examination to determine the etiology and onset of his  currently-diagnosed erectile dysfunction and its potential relationship to service.

The claims file should be reviewed by the examiner, including the Veteran's service treatment records reflecting his in-service elective vasectomy, his separation medical examination report and medical history report which fail to reflect any reports of erectile dysfunction, his 2004 treatment for genitourinary complaints (during which he also failed to report experiencing erectile dysfunction), the first diagnosis of erectile dysfunction of record as reflected in the December 2004 VA examination, and his current contentions that he experienced ED symptoms in service and since that time.  

After conducting a physical examination of  the Veteran, the examiner is asked to opine whether it is at least as likely as not that any currently diagnosed erectile dysfunction is related to the Veteran's in-service vasectomy.  If another etiology of the Veteran's erectile dysfunction is likely, the examiner should so state.  

The examiner should provide a supporting rationale for any opinion expressed.  If the examiner determines that a medical opinion cannot be expressed without resorting to speculation, an explanation as to why that is so should be included.

3.  Thereafter, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


